

115 HR 2988 IH: Ensuring Successful Reentry Act of 2017
U.S. House of Representatives
2017-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2988IN THE HOUSE OF REPRESENTATIVESJune 21, 2017Ms. Norton introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to remove the requirement that residents of residential
			 reentry facilities pay 25 percent of any gross income earned during work
			 release to offset the cost of being housed, and for other purposes.
	
 1.Short titleThis Act may be cited as the Ensuring Successful Reentry Act of 2017. 2.Requirement that prisoners on work release pay part of their gross income over for housingSection 3622(c) of title 18, United States Code, is amended by striking all that follows after facility if and inserting the following: the rates of pay and other conditions of employment will not be less than those paid or provided for work of a similar nature in the community..
		